Per Curiam,
The affidavit is clearly insufficient. It shows no defence against the note in suit. It will be time enough to pass upon questions of distribution arising under the will of Joshua Morgan when the account of his executors shall have been filed, and the matter comes before the proper orphans’ court. The distribution cannot be made in the common pleas. For anything that appears in this record, the money due upon the note in controversy may be needed for the payment of debts. The right of the executors to collect the note cannot be successfully questioned. •
Judgment affirmed. W. T. B.